   4:21-cr-03064-JMG-CRZ Doc # 13 Filed: 08/02/21 Page 1 of 2 - Page ID # 51




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
              Plaintiff,
                                                  CASE NO: 4:21CR3064
      vs.

JOSE RODRIGUEZ-MEDINA,                            DETENTION ORDER
             Defendant.



      On the government's motion, the court afforded the defendant an
opportunity for a detention hearing under the Bail Reform Act, 18 U.S.C. §
3142(f). The court concludes the defendant must be detained pending trial.

      There is a rebuttable presumption that no condition or combination of
conditions of release will reasonably assure the defendant’s appearance at court
proceedings and the safety of the community because there is probable cause to
believe the defendant committed a felony involving possession or use of a
firearm or destructive device or any other dangerous weapon. The defendant
has not rebutted this presumption.

      Based on the information of record, the court finds by a preponderance of
the evidence that the defendant's release would pose a risk of nonappearance at
court proceedings, and by clear and convincing evidence that the defendant's
release would pose a risk of harm to the public

      Specifically, the court finds that the defendant has a criminal history of
violating the law and court orders; violated conditions of release previously
imposed by a court; has a history of harming or threatening harm to others; is
addicted to or abuses mood-altering chemicals and is likely to continue such
conduct and violate the law if released; has limited contacts with the Nebraska
   4:21-cr-03064-JMG-CRZ Doc # 13 Filed: 08/02/21 Page 2 of 2 - Page ID # 52




community; lacks a stable residence; is currently the subject of an active
probation violation warrant; committed the alleged crime while on supervision;
has mental health issues which will pose a risk of harm if the defendant is
released; presented no evidence opposing the presumption of detention; and
conditions which restrict Defendant’s travel, personal contacts, and possession of
drugs, alcohol, and/or firearms; require reporting, education, employment, or
treatment; or monitor Defendant’s movements or conduct; or any combination of
these conditions or others currently proposed or available (see 18 U.S.C. §
3142(c)), will not sufficiently ameliorate the risks posed if the defendant is
released.

                         Directions Regarding Detention

      The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or held in
custody pending appeal. The defendant must be afforded a reasonable
opportunity to consult privately with defense counsel. On order of the United
States Court or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to the United States
marshal for a court appearance.

      Dated August 2, 2021.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
